Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 08/14/2020 for Application No. 16/993,726.  Claims 1-11 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 08/14/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a method of controlling a transmission of a vehicle mounted with the transmission and having a sleeve gear and the combination features recited in the claim, particularly “determining, by the controller, a reference range to which the measured maximum stroke pertains from at least a predetermined reference range”. 
The closest prior art reference is Itoo et al. (US 9,057,436 B1). 
Itoo discloses a shift device for transmission having dog clutch mechanism Ch with a shift sleeve 90 fit onto a speed change shaft 50 and configured to be moveable in the axial direction within a predetermined waiting stroke range in order to switch a power transmitting between shift sleeve 90 and a change gear of the speed change shaft 50 but does not disclose the particular arrangement and features required by claim 1. See Figure 7 and claims 1 and 2.
Claims 2-11 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US 9,169,879 B2) discloses a dog clutch control apparatus for automated transmission, see Figures 2, 4, 5 and 8; and
Yamamoto et al. (US 6,564,662 B2) discloses a shift-assisting device for a transmission, see Figures 3, 6 and 7; col. 6, line 57 – col. 7, line 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659